Martin^ J.
delivered the opinion of court The defendant appeals from the judgment of the court of probates of the parish of West Feliciana, depriving her of the tutorship of her minor son under the age of puberty— and has relied on errors apparent on the face of the record.
The principal errors are that the judgment of destitution is illegal:
1st. Because made at chambers, or at a special session, and not at a regular term of the court.
2d. Because the cause was not fixed or set down for argument or trial, nor was any notice given to the defendant.
We think the court erred. The first principle , of justice is that no one should be condemned unheard or without having had the opportunity of being heard—this necessarily implies that a cause should not be proceeded on without the '.parties being notified of the time and place by Special notice, when a case is acted on, with-*636other time and place than that established by . or the practice oi the court.
It is therefore ordered, adjudged, and decreed, that the judgment of the court of probates be annulled, avoided, and reversed, and the case remanded over for further proceedings according to law. And it is ordered that the appellee pay costs in this court.